DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-9, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bokor et al. (US 2004/0056256).
In re claim 1 Bokor discloses a light emitting device (Fig 1 & 2) comprising: a blue light emitting portion configured to emit blue light; a green light emitting portion configured to emit green light; and a red light emitting portion configured to emit red light (the white light generated by RGB mixing of ¶12, particularly that of exemplary embodiment 4, the combined emission spectrum of which is shown in Fig 6), wherein the blue light emitted from the blue light emitting portion includes a first peak wavelength in a wavelength band corresponding to near-UV light (the peak at 380 nm corresponding to the LED which has SCAP:Eu as the phosphor) and a second peak wavelength in a wavelength band corresponding to blue light (the light emitted from the SCAP:Eu phosphor, curve 1 in Fig 6); and an intensity of the first peak wavelength is in a range of 0% to 20% of intensity of the second peak wavelength (from Fig 6, the intensity of the first peak wavelength is roughly a third of the peak at 380 which is roughly 5% of the intensity of the second peak wavelength, note that as Fig 6 is an emission spectra it is not schematic and measurements can be taken directly from the figure, see also Table 6 Ex 4).
In re claim 2 Bokor discloses that the blue light emitting portion comprises: a housing (Fig 1, 8); the near-UV light emitting diode chip (1) mounted on the housing; and the first wavelength conversion portion (5 & 6) covering the near-UV light emitting diode chip, the first wavelength conversion portion comprising a phosphor to emit blue light through wavelength conversion of near-UV light emitted from the near-UV light emitting diode chip.
In re claim 3 Bokor discloses that the phosphor comprises Sr(PO4)Cl:Eu2+ (Fig. 6, SCAP).
In re claim 4 Bokor discloses that the green light emitting portion comprises: a housing (Fig 1, 8); a near-UV light emitting diode chip (1) mounted on the housing; and a second wavelength conversion portion (5 & 6), the second wavelength conversion portion comprising a phosphor (6) to emit green light (curve 2 of Fig 6) through wavelength conversion of light emitted from the near-UV light emitting diode chip.
In re claim 5 Bokor discloses that the green light emitted from the green light emitting portion includes a third peak wavelength in a wavelength band corresponding to near-UV light (the peak at 380 nm corresponding to the LED which has ZnS:Cu,Al as the phosphor) and a fourth peak wavelength band corresponding to green light; and an intensity of the third peak wavelength is in a range of in a range of 0% to 20% of an intensity of the fourth peak wavelength (similar to the analysis in claim 1, the intensity of the third peak wavelength is roughly 5% of the intensity of the fourth peak wavelength).
In re claim 7 Bokor discloses that the red light emitting portion comprises: a housing (Fig 1, 8); a near-UV light emitting diode chip (1) mounted on the housing; and a second wavelength conversion portion (5 & 6), the second wavelength conversion portion comprising a phosphor (6) to emit red light (curve 3 of Fig 6) through wavelength conversion of light emitted from the near-UV light emitting diode chip.
In re claim 8 Bokor discloses that the red light emitted from the red light emitting portion includes a third peak wavelength in a wavelength band corresponding to near-UV light (the peak at 380 nm corresponding to the LED which has Sr2Si5N8:Eu2+ as the phosphor) and a fourth peak wavelength band corresponding to red light; and an intensity of the third peak wavelength is in a range of in a range of 0% to 20% of an intensity of the fourth peak wavelength (similar to the analysis in claim 1, the intensity of the third peak wavelength is roughly 5% of the intensity of the fifth peak wavelength).
In re claim 9 Bokor discloses that the phosphor is thiosilicate (Sr2Si5N8:Eu2+, Fig 6).
In re claim 15 Bokor discloses that each of the blue light emitting portion, green light emitting portion, and red light emitting portion are formed in plural (Fig 2).
In re claim 16 Bokor discloses a base (Fig 2, 21), wherein the blue, green and red light emitting portions are arranged on the base.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 10-14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bokor.
In re claim 6 Bokor uses ZnS:Cu,Al as the green phosphor in the embodiment of Fig 6. However ¶37 of B  okor suggest that green-emitting phosphors 8-10, 13 and 15-18 (of Table 4) are particularly suitable for use in three-color mixtures under primary irradiation at 370 to 420 nm, such as that of Fig 6, where phosphors 9 and 18 correspond to the claimed orthosilicate phosphor. Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to select an orthosilicate phosphor as the green-emitting phosphor to substitute for the ZnS:Cu,Al phosphor of the embodiment of Fig 6 as a matter of substituting one known element for another with a reasonable expectation of success.
In re claims 10-13 Bokor is silent to the distribution of the emitted wavelengths on the Planckian locus, however Bokor discloses that the phosphor mixture can be selected according to the desired color temperature (¶16). Therefore it would have been obvious to one of ordinary skill in the art to select the phosphors such that the emitted blue, green and red light encompass the claimed color temperatures, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
In re claim 14 Bokor discloses that the green light emitted from the green light emitting portion includes a third peak wavelength in a wavelength band corresponding to near-UV light (the peak at 380 nm corresponding to the LED which has ZnS:Cu,Al as the phosphor) and a fourth peak wavelength band corresponding to green light; the red light emitted from the red light emitting portion includes a fifth peak wavelength in a wavelength band corresponding to near-UV light (the peak at 380 nm corresponding to the LED which has Sr2Si5N8:Eu2+ as the phosphor) and a sixth peak wavelength band corresponding to red light; an intensity of the third peak wavelength is in a range of in a range of 0% to 20% of an intensity of the fourth peak wavelength (similar to the analysis in claim 1, the intensity of the third peak wavelength is roughly 5% of the intensity of the fourth peak wavelength); and an intensity of the fifth peak wavelength is in a range of in a range of 0% to 20% of an intensity of the sixth peak wavelength (similar to the analysis in claim 1, the intensity of the fifth peak wavelength is roughly 5% of the intensity of the sixth peak wavelength).
In re claim 17 Bokor does not disclose an integrated circuit being disposed on the base. However it would have been obvious to one of ordinary skill in the art at the time of filing to include an integrated circuit on the base of the light emitting device as it is old and well known to drive a light emitting device with an integrated circuit disposed on the same base.
Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bokor as applied to claim 16 above, and further in view of Yamakawa et al. (US 2017/0238390).
In re claim 18 Bokor does not disclose configuring the light emitting light to emit light based on spectrum information of sunlight stored in a database. Yamakawa discloses a light emitting device consisting of a plurality of phosphors emitting from a LED chip that emits in the near-UV to blue spectrum (¶77-¶79) that is configured to emit light based on spectrum information of sunlight stored in a database (¶101-¶103). Yamakawa discloses that controlling light in such a way allows indoor lighting to match outdoor lighting and thus match human physiological cycles (¶7). Therefore it would have been obvious to one of ordinary skill in the art to control the light-emitting device of Bokor in the manner disclosed by Yamakawa in order to harmonize the emitted light with human physiological cycles.
In re claim 19 Yamakawa discloses emitting light based on the stored spectrum information of sunlight according to time data (¶101-¶103) but does not explicitly disclose a timer. However it would have been obvious to one of ordinary skill in the art at the time  to include a timer in the system of Yamakawa in order to change the time data as the day progresses to match the outdoor lighting as disclosed in ¶7 of Yamakawa.
In re claim 20 Yamakawa discloses that the light emitting device is configured to be controlled by a user interface (¶101-¶103, a user inputting parameters necessarily requires some form of user interface).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P SHOOK whose telephone number is (571)270-7890. The examiner can normally be reached 9:00 am - 5:00 pm, Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P SHOOK/Primary Examiner, Art Unit 2896